TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 30, 2014



                                      NO. 03-14-00273-CR


                               Michael Wade Parrett, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the 2006 judgment entered by the district court. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.   Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.